The evidence recited by the Court of Appeals is sufficient we think to justify an inference that the intent of defendant was to rob. His demand to "get going" with a threat to kill, and admonition not to stop until he so directed and not to turn into a side road, with a vile threat to kill, all tend to show the purpose was more to rob than to do anything else when considered in the light of the other facts stated in the opinion of that court.
The certiorari is denied.
GARDNER, C. J., and BOULDIN and LIVINGSTON, JJ., concur.